

115 HR 6919 IH: Coordinating and Leveraging Activities for School Security Act
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6919IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Payne (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to establish a school security coordinating council, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Coordinating and Leveraging Activities for School Security Act or the CLASS Act of 2018. 2.School security coordinating council (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
				
					710.School security coordinating council
 (a)EstablishmentThere is established in the Department a coordinating council to ensure that, to the maximum extent practicable, activities, plans, and policies to enhance the security of an early childhood education program, elementary school, high school, or secondary schools against an act of terrorism are coordinated.
 (b)CompositionThe members of the council established pursuant to subsection (a) shall include the following: (1)The Under Secretary for Strategy, Policy, and Plans.
 (2)The Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department under section 103(a)(1)(H).
 (3)The Administrator of the Federal Emergency Management Agency. (4)The Director of the Secret Service.
 (5)The Executive Director of the Office of Academic Engagement. (6)The Assistant Secretary for Public Affairs.
 (7)Any other official of the Department the Secretary determines appropriate. (c)LeadershipThe Secretary shall designate a member of the council to serve as chair of the council.
 (d)ReportsNot later than January 30, 2020, and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the council’s activities during the preceding year, including information on any metrics regarding the efficacy of such activities.
 (e)DefinitionsIn this section, the terms early childhood education program, elementary school, high school, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
						.
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 709 the following new item:
				
					
						Sec. 710. School security coordinating council..
			